 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   MANUEL ROBERT LUCERO,                             Case No. 1:18-cv-01448-LJO-SAB

12                 Plaintiff,                          ORDER REQUIRING PLAINTIFF TO
                                                       SHOW CAUSE WHY SANCTIONS
13          v.                                         SHOULD NOT ISSUE FOR HIS FAILURE
                                                       TO PARTICIPATE IN JOINT STATEMENT
14   ANTHONY ROBERT PENNELLA, et al.,                  AND FAILURE TO APPEAR FOR THE
                                                       MANDATORY SCHEDULING
15                 Defendants.                         CONFERENCE

16                                                     FOURTEEN DAY DEADLINE

17

18         Manuel Robert Lucero (“Plainitff”) is appearing pro se and in forma pauperis in this civil

19 rights action pursuant to 42 U.S.C. § 1983. On November 21, 2018, the order setting the
20 mandatory scheduling conference issued in this action. (ECF No. 17-1.) Pursuant to the order,

21 the parties were ordered to prepare a joint scheduling report and all parties were to attend the

22 scheduling conference on October 15, 2019. (Id. at 2-3; ECF No. 38.) As Plaintiff is not

23 represented by counsel his personal appearance was required at the October 15, 2019 scheduling

24 conference. The order setting the scheduling conference also informed the parties that “[s]hould

25 counsel or a party appearing pro se fail to appear at the Mandatory Scheduling

26 Conference, or fail to comply with the directions as set forth above, an ex parte hearing
27 may be held and contempt sanctions, including monetary sanctions, dismissal, default, or

28 other appropriate judgment, may be imposed and/or ordered.”                (ECF No. 17-1 at 7


                                                   1
 1 (emphasis in original).)

 2          Defendants filed a scheduling report on October 8, 2019, indicating that despite their

 3 attempts to contact Plaintiff, Plaintiff did not respond and did not participate in the preparation of

 4 the scheduling report. (ECF No. 39.) Additionally, Plaintiff did not appear for the October 15,

 5 2019 mandatory scheduling conference.

 6          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these

 7 Rules or with any order of the Court may be grounds for imposition by the Court of any and all

 8 sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

 9 control its docket and may, in the exercise of that power, impose sanctions where appropriate,

10 including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

11 2000).

12          Accordingly, the Court HEREBY ORDERS PLAINTIFF TO SHOW CAUSE within

13 fourteen (14) days of the date of service of this order why sanctions should not issue for his

14 failure to comply with the November 21, 2018 order requiring him to participate in the

15 preparation of the joint scheduling report and requiring his personal appearance at the mandatory

16 scheduling conference. Plaintiff is forewarned that the failure to show cause may result in

17 the imposition of sanctions, including the dismissal of this action for failure to prosecute

18 and failure to comply.

19
     IT IS SO ORDERED.
20

21 Dated:      October 15, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                      2
